Citation Nr: 0728376	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  03-29 280A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right humerus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an effective date earlier than 
December 31, 2001, for assignment of a 20 percent disability 
rating for residuals of a fractured right humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active service from January 1955 to April 
1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which granted a 10 percent rating for residuals of a 
fractured right humerus (right shoulder disability), 
effective from December 31, 2001.  Thereafter, a July 2003 
rating decision granted the right shoulder disability a 20 
percent disability rating, effective from December 31, 2001.  
In September 2003, the veteran moved and his claims files 
were transferred to the RO in Phoenix, Arizona.  In April 
2007, the veteran and his wife testified at a hearing before 
the undersigned sitting at the RO.  

The claim for an effective date prior to December 31, 2001, 
for the 20 percent rating for residuals of a fractured right 
humerus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a fractured right humerus are not 
manifested by ankylosis of scapulohumeral articulation, 
limitation of motion of the arm to midway between side and 
shoulder level even when taking into account pain, by 
malunion of the humerus with marked deformity, or by 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.


CONCLUSION OF LAW

The veteran does not meet the criteria for a rating greater 
than 20 percent for residuals of a fractured right humerus.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5201, 5202 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002, prior 
to the appealed from rating decision, along with the 
correspondence provided in March 2004 and March 2006 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  Moreover, the 
notice provided in March 2006 provided notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

While the veteran may not have been provided comprehensive 
VCAA notice until after the appealed from rating decision, 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity); 
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Moreover, following issuance of the March 2006 VCAA letter, 
the appeal was readjudicated in the June 2006 and March 2007 
supplemental statements of the case.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 7 (U.S. Vet. App. Dec. 21, 
2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant reported that he received treatment from the West 
Chicago, Crown Point, and Phoenix VA Medical Centers as well 
as from C.J. Yoon, M.D., Victor N. Egwu, M.D., Northwestern 
Pain and Physical Rehabilitation Institute, and Thomas C. 
Edwards, D.O., and VA/or the veteran obtained and associated 
these records with the claim's files.  The appellant has also 
been afforded VA examinations to ascertain the severity of 
his service connected disability in February 2002 and May 
2006.  There is no pertinent evidence which is not currently 
part of the claim's files.  

As to the medical records related to the veteran's claim for 
Social Security Administration disability in the early 
1990's, neither the veteran nor his representative has 
claimed that these records are relevant to the current 
appeal.  Accordingly, given the existing record which 
includes all identified medical records as well as VA medical 
opinions as to the current severity of his right shoulder 
disability, the Board finds that adjudication of his claim 
may go forward without a request for these records.  See, 
e.g., Francisco v. Brown, 7 Vet. App. 55 (1994) (when 
assigning a disability rating, it is the present level of 
disability which is of primary concern); Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to assist 
is not unlimited" and that "the duty to develop pertinent 
facts applies to 'all relevant facts.'") (citation 
omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim. . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim and adjudication of this appeal 
may go forward.

The Claim

The veteran alleges that his service-connected right shoulder 
disability is manifested by increased adverse symptomatology 
that warrants an increased rating.  It is requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco, supra.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Most recently, a July 2003 rating decision granted the right 
shoulder disability a 20 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5201(limitation of 
motion of the arm).

While VA examiners report that the veteran is ambidextrous, 
because VA conceded in the November 1990 rating decision that 
grated service connection for the right shoulder disability 
this he was right-handed, the Board will treat his right arm 
as the dominant arm.  38 C.F.R. § 4.71a.  Therefore, because 
the veteran already receives or exceeds the maximum rating 
possible for nonunion of either the clavicle or scapula, an 
increased rating is warranted for his major right shoulder 
disability if there is favorable ankylosis of scapulohumeral 
articulation with abduction to 60 degrees and the ability to 
reach mouth and head (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Similarly, an increased rating is 
warranted for his right shoulder disability if there is 
limitation of motion of the arm to midway between side and 
shoulder level (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Likewise, an increased rating is warranted for 
his right shoulder disability if there is malunion of the 
humerus with marked deformity (30 percent) or recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5200, while the 
range of motion of the veteran's right shoulder was limited 
at the February 2002 VA examination as well as in the 
treatment records found in the record, the claims files do 
not contain a diagnosis of ankylosis.  (Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate his service-connected right shoulder 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, an increased rating is not warranted 
for the veteran's service-connected right shoulder disability 
under Diagnostic Code 5200.  38 C.F.R. § 4.71a.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5201, when examined 
by VA in February 2002, right shoulder motion was as follows: 
flexion to 130 degrees, abduction to 135 degrees, external 
rotation to 50 degrees, internal rotation to 45 degrees, 
extension to 35 degrees, and adduction to 40 degrees.  
Regulations define the normal range of motion for the 
shoulder as forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(2006).  Therefore, on objective examination, it cannot be 
said that the motion of the right arm is limited to between 
side and shoulder level.  Hence, an increased rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

As to pain on use, the Board notes that treatment records 
show the veteran's periodic complaints of right shoulder 
pain.  Moreover, at the February 2002 VA examination, the 
veteran complained of ever increasing right shoulder pain.  
In addition, on examination, he had moderate tenderness to 
palpation and right upper extremity hand and triceps strength 
was slightly reduced at 4-/5 and 5-/5, respectively.  

However, pain was not objectively confirmed by objective 
evidence such as disuse atrophy, swelling, heat, etc . . .  
38 C.F.R. §§ 4.40, 4.45.  Moreover, even when taking into 
account pain, the February 2002 VA examiner opined that right 
shoulder motion was flexion to 130 degrees, abduction to 135 
degrees, external rotation to 50 degrees, internal rotation 
to 45 degrees, extension to 35 degrees, and adduction to 40 
degrees.  

Therefore, even though VA examination showed objective 
evidence of right shoulder weakness and tenderness, the Board 
finds that even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the veteran's functional losses do not equate 
to the debility contemplated by the 30 percent rating for 
limitation of motion under Diagnostic Code 5201. 

An increased rating is also not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  In this regard, the Board 
notes that VA treatment records are negative for complaints 
and/or treatment for malunion of the humerus with marked 
deformity and/or recurrent dislocation of the right shoulder.  
Moreover, not only did the February 2002 VA examiner opine 
that the veteran had no appreciable joint deformities but x-
rays at that time were negative for evidence of malunion of 
the humerus.  Likewise, neither the February 2002 nor the May 
2006 VA examiner, or any of the other contemporaneous 
treatment records found in the claims files, document the 
veteran having a problem with recurrent right shoulder 
dislocation.  Therefore, an increased rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The appeal is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's statements to the RO, his statements 
to VA and private examiners, and his and his wife's personal 
hearing testimony.  The Board recognizes that lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, lay statements as to the 
severity of the veteran's disability are not probative 
because laypersons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Based on the veteran's written statements to the RO, 
statements to VA examiners, and the personal hearing 
testimony that his right shoulder problems prevented him 
using the right arm except for signing his name, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2006).  
The Board recognizes that the veteran claims that his right 
shoulder disability is so bad that he cannot use his right 
arm except to sign his name and therefore would be unable to 
work as a laborer were he was not otherwise retired.  The 
Board also recognizes that in August 2005 Dr. Edward reported 
that the veteran claimed to have trouble writing, eating, 
bathing, and maintaining personal hygiene as well as with 
virtually no grip due to a right "hand" disability.  Dr. 
Edward thereafter opined that the fingers in the right hand 
were in a flexed position with muscle wasting in the hand and 
chronic should pain.  The Board likewise recognizes that the 
May 2006 VA examiner opined that the veteran had a right 
upper extremity peripheral nerve disability with claw hand 
deformity, paresis with atrophy, and diminished sensory 
perception. 

However, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards due to the service connected right shoulder 
disability as opposed to the non service connected right hand 
disability and/or peripheral nerve disability.  Id.  There 
simply is no objective evidence that his right shoulder 
disability acting alone has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim the doctrine is not for application.  38 
U.S.C.A. § 5107.





ORDER

Entitlement to an increased rating for residuals of a 
fractured right humerus, currently evaluated as 20 percent 
disabling, is denied.


REMAND

As to the claim for an effective date prior to December 31, 
2001, for the 20 percent rating for residuals of a fractured 
right humerus, a review of the record shows, in the early 
1990's, correspondence between VA and the Social Security 
Administration regarding the veteran's claim for Social 
Security Administration disability benefits.  A review of the 
record also shows that the veteran reported that treatment 
records of his from 1989 from Lakeside VA Medical Center had 
yet to be associated with the claims fills.  

Accordingly, because the above records are potentially 
relevant to the claim for an earlier effective date, a remand 
to request them is required.  See 38 U.S.C.A. § 5103A(b); 
Also see 38 C.F.R. § 3.157 (2006) (a report of a VA 
examination or VA hospitalization can be accepted as an 
informal claim for benefits effective the date of the 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital).

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
any pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims files 
and the veteran notified in writing.  
Because these are Federal records, if 
they cannot be secured a written 
unavailability memorandum must be 
prepared and added to the claims folders.

2.  The RO should obtain from the 
Lakeside VA Medical Center copies of all 
of the veteran's treatment records that 
have not been associated with the claims 
files including all of his record from 
1989.  If any pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured a 
written unavailability memorandum must be 
prepared and added to the claims folders.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159. 

4.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


